DETAILED ACTION
In application filed on 05/29/2019, Claims 15-20 are pending. Claims 15-20 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019, 06/01/2020, 09/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rear face light irradiation unit” in claim 15; “a liquid-sample holding unit” in claim 1; “a light-irradiation unit” in claim 1; “a magnetic field application unit” in claim 1; “an optical-signal detection unit” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Zon et al. [US20130088221A1]. 



a liquid-sample holding unit [Fig.1, ref. 110] that comprises a plate [Para 0071, ‘carrier or cartridge’; Fig. 1, ref. 112, ‘binding surface’] on which is a liquid sample [Para 0072; 'sample fluid'] including a target substance [Para 0072; 'target components e.g. drugs DNA etc.'] and a magnetic particle [Para 0072; Fig. 1, ref. 1] that form a conjugate [Para 0072 ('magnetic particles bound as labels to target')] ;
a light-irradiation unit [('light source - LED')Para 0073; Fig.1, ref. 121] configured to irradiate [ Para 0073, ‘for emitting’] the liquid sample [Para 0072; 'sample fluid'] on the plate [Para 0073, carrier (110)’] with propagated light [‘Para 0073, input light beam’]. The limitation “to irradiate the liquid sample on the plate with propagated light” is interpreted as a light source 121 (e.g. red 650 nm LED) for emitting an "input light beam" L1 into the carrier 110 [Para 0073], where the carrier 110 comprises a sample chamber 111 in which a sample fluid with target components to be detected (e.g. drugs, antibodies, DNA, etc.) can be provided [Para 0072]. Please see MPEP 2114(II) for further details.
a magnetic field application unit [Para 0074; Fig. 1 ref. 140, ref. 141-142, ‘two pole tips’] configured to apply magnetic field to the liquid sample[Para 0072; 'sample fluid'] on the plate [Para 0073, carrier (110)’] in a manner that the applied magnetic field changes in a period of time [ Abstract, ‘switched on and off’; Para 0046-0047]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the magnetic field to be switched on and off. [Abstract; Para 0046-0047; Para 0103, ‘the depicted time span corresponds to one on/off period of the Please see MPEP 2114(II) for further details; and
an optical-signal detection unit [Fig. 1, ref. 131; Fig. 8, ref. 262, ref. 260, 220] configured to receive an optical signal [Para 0098, ‘collecting the light transmitted through the second detection region DR2 at the other side by a detector 262 (e.g. an image sensor)’] from the liquid sample [Para 0072; 'sample fluid'; Para 0098, ‘fluid sample in which magnetic nanoparticles are dispersed’] generated as a result of the irradiation before [Para 0098, ‘It is observed that when the magnets 241, 242 are switched on, the intensity recorded by the cluster detection unit 260 increases’] and after [Para 0098, ‘When the coils are switched off and the particles redisperse into a random pattern, the intensity decreases again’]  the applied magnetic field changes [Para 0098, ‘the magnets 241, 242 are switched on and off’]. The limitation “configured to receive an optical signal from the liquid sample generated as a result of the irradiation before and after the applied magnetic field changes” is interpreted as a method of intended use given patentable weight to the extent of effecting the light detector 262 ((e.g. an image sensor) for collecting the light transmitted through the second detection region DR2 at the other side and the first detection region (DR1) where the particles MP can be magnetically attracted to during an assay; and it is observed that when the magnets 241, 242 are switched on, the intensity recorded by the cluster detection unit 260 increases. When the coils are switched off and the particles redisperse into a random pattern, the intensity decreases again [Para 0098, Claim 1, 6]. Please see MPEP 2114(II) for further details; 
Please see MPEP 2114(II) for further details; 

Regarding Claim 16, Van Zon teaches the target substance detection device according to claim 15, wherein the optical-signal detection unit [Fig. 1, ref. 131; Fig. 8, ref. 262, ref. 260, 220; Para 0075, ‘optical means for the detection of magnetic particles MP and the target components one is actually interested in.’] is further configured to determine that the optical signal of the substance is not the conjugate when the optical signal does not change between before and after the applied magnetic field changes. The limitation “to determine that the optical signal of the substance is not the conjugate when the optical signal does not change between before and after the applied magnetic field changes” is interpreted as a method of intended use given patentable weight to the extent of effecting the optical means for the detection of magnetic particles MP and the target components one is actually interested in, to detect the reflected intensity as 100% for a clean interface and no interaction [ Para 0075], when  By repetitively switching the magnetic field Bon and off (the total actuation sequence consists of many actuation cycles), finally all magnetic particles have the possibility to bind to the binding surface 112. This is the essence of the described pulsed actuation protocol [Para 0085].Please see MPEP 2114(II) for further details.

Regarding Claim 17, Van Zon teaches the target substance detection device according to claim 15, wherein the optical signal detection unit [Fig. 1, ref. 131; Fig. 8, ref. 262, Para 0098, 0103,   ‘image sensor’, ref. 260, 220] enables acquisition of an Please see MPEP 2114(/1) for further details.

Regarding Claim 18, Van Zon teaches the target substance detection device according to claim 15, wherein a surface [Para 0071, ‘carrier or cartridge’; Fig. 1, ref. 112, ‘binding surface’] of the plate [Para 0071, ‘carrier or cartridge’; Fig. 1, ref. 112, ‘binding surface’] is surface-treated with adsorption inhibitor that inhibits adsorption of the conjugate [Para 0072, 'magnetic particles bound as labels to target']. 
Van Zon does not teach “surface-treated with adsorption inhibitor that inhibits adsorption”
Evers (analogous art) teaches “surface-treated [Para 0224, ‘"blocking" the surface with an inert protein’] with adsorption inhibitor [Para 0224, ‘adsorption protein’] that inhibits [Para 0224, ‘prevents bead/protein binding’] adsorption of the conjugate [Para 0224, bead/protein binding]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Zon to incorporate “surface-treated with adsorption inhibitor that inhibits adsorption” as taught by Evers, motivated 

Regarding Claim 19, Van Zon teaches the target substance detection method using the target substance detection device according to claim 15 comprising:
Irradiating [Para 0073, ‘emitting an "input light beam"], by the light irradiating unit [ Para 0073, ‘a light source 121 ( e.g.
a red 650 nm LED)’] ,the light onto the plate [Para 0073, ‘emitting an "input light beam" L1 into the carrier 110’];
Applying [Para 0074, ‘a magnetic field generator 140 for controllably generating a magnetic field B at the binding surface 112 and in the adjacent space of the sample chamber 111.’;  Para 0044, ‘generates forces on the magnetic particles, particularly forces that are attractive towards a binding surface’], by the magnet [Para 0042-0043, ‘magnetic field generator’], the magnetic field [Para 0042-0043] onto the plate [Para 0044, ‘binding surface’; Para 0071, ‘carrier or cartridge’; Fig. 1, ref. 112, ‘binding surface’];
Receiving [Para 0073, ‘detected by a light detector, e.g. by the light-sensitive pixels of a camera 131’], by the optical-signal detection unit [Para 0075, ‘optical means for the detection of magnetic particles MP and the target components one is actually interested in], the light from the plate [Para 0073, ‘he output light beam L2 leaves the carrier 110’]  before and after the applying the magnet field onto the plate [Para 0074, ‘a 
Determining [Para 0075, ‘detection of magnetic particles MP and the target
components one is actually interested in’], by the optical-signal detection unit [ Para 0075, ‘The described apparatus 100 applies optical means for the detection of magnetic particles MP and the target components one is actually interested in’], that the optical signal of the substance represents the conjugate (‘ particles MP are usually bound as labels to the aforementioned target components’) [ Para 0072-0075]:
when the optical signal changes between an optical signal of the substance detected before the magnetic field is applied [Para 0085, ‘In order to allow the magnetically clustered beads to reach the binding surface 112 and bind, the magnetic field B is switched off after the first attraction phase. In this case the clusters CL can disintegrate into individually moving beads of which a part can reach the binding surface by diffusion. This is called the "diffusion phase" of the actuation cycle’] and an optical signal of the substance detected after the magnetic field is applied [Para 0083, ‘When the magnetic field B is switched on, a magnetic force (perpendicular to the binding surface) drives the magnetic particles MP from the liquid towards the binding surface 112 where the antibodies are. This process is called the "attraction phase" of the actuation cycle.; or 
when the optical signal of the substance is detected before the magnetic field is applied and the optical signal of the substance is not detected after the magnetic field is applied.[This limitation is interpreted as optional]. 

Regarding Claim 20, Van Zon teaches the target substance detection method according to claim 19 further comprising: 
Determining [Para 0075, ‘detection of magnetic particles MP and the target
components one is actually interested in’], by the optical-signal detection unit [ Para 0075, ‘The described apparatus 100 applies optical means for the detection of magnetic particles MP and the target components one is actually interested in’], that the optical signal of the substance is not the conjugate [ Para 0075, ‘the reflected intensity will be reduced (while the reflected intensity will be 100% for a clean interface and no interaction)’].
when the optical signal does not change between an optical signal of the substance detected before the magnetic field is applied [Para 0085, ‘In order to allow the magnetically clustered beads to reach the binding surface 112 and bind, the magnetic field B is switched off after the first attraction phase. In this case the clusters CL can disintegrate into individually moving beads of which a part can reach the binding surface by diffusion. This is called the "diffusion phase" of the actuation cycle’] and an optical signal of the substance detected after the magnetic field is applied [Para 0083, ‘When the magnetic field B is switched on, a magnetic force (perpendicular to the binding surface) drives the magnetic particles MP from the liquid towards the binding surface 112 where the antibodies are. This process is called the "attraction phase" of the actuation cycle.

Response to Arguments
Applicant’s arguments, see Page 5, filed on 05/07/2021, with respect to the Claim Interpretation under 35 U.S.C. § 112(f) are not persuasive.  The objection to the drawings and specification has been withdrawn. 
Applicant argues: 
[“Applicant further notes that the recited elements of claim 15, "a light-irradiation unit" and "a magnetic field application unit" should not be interpreted under 35 U.S.C. § 112f). 
§ 112(f) does not apply where one of ordinary skill in the art reading the specification would understand the term to be the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function. Apex Inc. v. Raritan Computer, Inc., 325 F. 3d 1364, 1372-73 (Fed. Cir. 2003). One of ordinary skill in the art who reads the claim in connection with the specification would understand the structure that performs the functions”].
Applicant’s arguments with respect to the claim Interpretation under 35 U.S.C. § 112(f) on Claims 15 has been considered and the Examiner disagrees. 
One of ordinary skill in the art who reads the claim in connection with the specification would not understand the structure that performs the functions as this claims do not present sufficient structures to perform the claimed function. The recitation of specification has to be considered in light of the claims limitations to understand how the structure that performs the claimed functions. 
"a light-irradiation unit" and "a magnetic field application unit” to perform the claimed function, in a way that avoids interpretation under 35 U.S.C. 112(f). 

Applicant’s arguments, see Page 5, filed on 05/07/2021, with respect to the 35 U.S.C. §112(b) rejections on Claims 1-9 have been fully considered and the claims have been cancelled. The rejections of Claims 1-9 has been withdrawn, as the rejections are moot in light of the cancelled claims.

Applicant’s arguments, see Page 6, filed on 05/07/2021, with respect to the 35 U.S.C. §102(a) (1) rejections on Claims 1-4, 7 and 9-14 have been fully considered and the claims have been cancelled. The rejections of Claims 1-4, 7 and 9-14 is withdrawn, as the rejections are moot in light of the cancelled claims. 

Applicant’s arguments, see Page 6, filed on 05/07/2021, with respect to the 35 U.S.C. §103 rejections on Claims 5, 6, and 8 have been fully considered and the claims have been cancelled. The rejections of Claims 5, 6, and 8 is withdrawn, as the rejections are moot in light of the cancelled claims.

Applicant's arguments, see Page 6, filed on 05/07/2021, with respect to the Newly Presented Claims 15-20 have been fully considered but they are not persuasive.

Applicant argues: 
[“Accordingly, Applicant respectfully notes that Van Zan fails to disclose or even suggest all of the recited features of claim 15.
The secondary reference, Evers, does not cure the deficiencies of Van Zan. The Office applies Evers to allege that a surface treatment of previously recited liquid-sample introducing plate is disclosed. However, Evers never discloses or even suggests at least the above recited features of claim 15, "an optical-signal detection unit configured to receive an optical signal from the liquid sample generated as a result of the irradiation before and after the applied magnetic field changes, wherein the optical-signal detection unit is further configured to determine that the optical signal is from the conjugate when the optical signal changes between before and after the applied magnetic field changes."
Applicant’s arguments with respect to Newly Presented Claims 15-20 has been considered and the Examiner disagrees. 
In the instant Claim 15, a rejection is made based on the teachings of Van Zon. 
Regarding “Van Zan performed detection based on non-moving optical signals”, the teachings of Van zon specifically recites “[Para 0096, ‘The magnetic particles MP can then be detected by a "particle detection unit" 220 using any technique that is more sensitive to particles that are close to the surface, i.e. that are in the first detection region DRl (in the Figure, the particle detection unit 220 may be arranged/extend out of the drawing plane to provide it with access to the first detection region DRl without obstruction by the component 262). For example, the detection technique may be based on evanescent optical fields, e.g. frustrated total internal reflection (FTIR) as described above]. This implies that any particle detection technique can be used as long it 
Regarding “the Office seems to assert that item magnetic field generator 140 of Van Zon corresponds to the magnetic field application unit previously recited in claim 1 (see, page 8 of the Office Action)”, 
The claimed “magnetic field application unit” can be interpreted according to the Examiner’s interpretation that fits of the claims as recited. 
Using “Broadest reasonable interpretation (BRI), the Examiner is at liberty to interpret the claimed “magnetic field application unit” as stated in the teachings of Van Zon in the rejection of Claim 15, as these limitations are broad as claimed. 
Examiner suggests to the Applicant to provide further structural limitations that that clarifies the distinguishing features of the structures of the ““magnetic field application unit” recited in Claim15. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797